DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim(s) 25-38 directed to Group II non-elected without traverse.  Accordingly, claim(s) 25-38 have been cancelled.
Allowable Subject Matter
Claims 1-11 and 13-22, 24, 39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 1, El-Siblani (US 20170072635) discloses a method for producing a component layer-by-layer, comprising the steps of: placing in a loading zone a vat having a floor including at least a portion which is transparent, the floor defining a build surface (Figure 1, [0052], transparent substarte-48, loading zone of the vat-30 is shown in Figure 1 ); loading the vat into a build zone (Figure 1-2,build zone is where the build platform-24 is on top of the solidifiable material assembly/vat-30) of an additive manufacturing apparatus utilizing a vat transport (Figure 1-2, [0055], solidifiable material assembly/vat-29 and 30 are attached to the rails-37 and moves relative to the build axis); executing a build cycle (Figure 1-4 showing the build cycle where the  two vats, 29-30 can circulate along the belt-36), including the steps of: positioning a stage above the build surface so as to define a layer increment in a radiant-energy-curable resin contained within the vat (Figure 1-2, [0053], build platform-24 is movable by a shaft-26 parallel to the build axis acts as the stage, [0062], “the arbitrary shape shown may be produced through movement of build platform 24 upward while pattern generator 22 selectively hardens solidifiable material 31 and/or 33 (i.e., platform 24 moves during the exposure). However, such a shape could also be constructed as a series of layers by moving object build platform 24 a certain distance upward and then exposing solidifiable material 31 or 33 to energy supplied by pattern generator 22 for a predetermined time, and then repeating the process until the object is built ); selectively curing the resin using an application of radiant energy positioned below the vat in a specific pattern so as to define the geometry of a cross-sectional layer of the component ([0062]-[0063]); moving the vat and the stage relatively apart by raising the stage so as to separate the component from the build surface (Figure 3); unloading the vat from the build zone into an unloading zone (Figure 3 showing that the vat-30 is moved from the build zone to an unloading zone (outside the build zone)). Further El-Siblani didn’t disclose unloading the vat from the build zone into an unloading zone between each layer; removing the vat from the unloading zone; and repeating the steps of placing, loading, executing the build   which deemed novel and unobvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10201963.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741